Citation Nr: 0729017	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-22 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The veteran testified at a Travel Board hearing in July 2007.  
The record was kept open for 30 days to allow the veteran to 
submit additional evidence.  See 38 C.F.R. § 20.709 (2006).  
The veteran has not submitted any additional evidence or 
argument.  Accordingly, the Board will conduct its appellate 
review based on the evidence of record.

The veteran's case was advanced on the docket in September 
2007.


FINDINGS OF FACT

1. The veteran's service medical records (SMRs) are missing 
and presumed destroyed.

2.  The veteran's multiple myeloma was first diagnosed years 
after service and there is no competent, objective evidence 
of record to demonstrate a nexus to his military service.


CONCLUSION OF LAW

The veteran does not have multiple myeloma that is the result 
of disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006).  Proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.

In the present case, the veteran's claim was received in 
March 2005.  The RO wrote to him in April 2005.  The letter 
informed the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, what he should do 
to support his claim and that he should provide evidence 
within 60 days.  He was also asked to submit medical evidence 
in his possession.

The letter also provided explicit examples of the types of 
evidence the veteran could submit that would support his 
claim.  The veteran was advised that his SMRs were being 
requested.  He was asked to provide copies of the SMRs if he 
had them.

The RO wrote to the veteran in September 2005.  He was 
informed that he would be afforded a VA examination.  He was 
also informed that a NA Form 13055 was enclosed and he was 
asked to complete it in detail to describe any treatment in 
service so that a thorough search could be made for the 
records.  The veteran was informed that no relevant evidence 
had been received to support his claim.

The RO again wrote to the veteran in November 2005.  The RO 
noted that the veteran had not responded to the letters of 
April and September 2005, respectively.  The veteran was 
informed that the National Personnel Records Center had been 
contacted for the veteran's SMRs.  The SMRs were not 
available as they were destroyed in a fire at the NPRC.  The 
veteran was asked to submit any SMRs he might have.  

The RO denied the veteran's claim in November 2005.  He 
provided his notice of disagreement in April 2006.  He 
perfected his appeal in June 2006.

The RO wrote a last time to the veteran in October 2006.  He 
was asked to identify any other evidence he thought would 
support his claim.  He was also asked to submit any evidence 
in his possession.  The veteran was provided with the 
necessary authorization form to allow the RO to obtain 
records on his behalf.  He was again informed of the 
information/evidence necessary to substantiate his claim.  

During the pendency of the veteran's claim, the United States 
Court of Appeals for Veterans Claims (Court), issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

The veteran received the required notice regarding the degree 
of disability and effective date of awards in the letter of 
October 2006.  He responded by submitting a statement from 
his ex-spouse in December 2006.

The veteran has been represented in his claim by a service 
organization since the origin of his claim in March 2005.  He 
has been afforded a hearing in which the evidence of record 
was discussed in July 2007.  The veteran has submitted 
several statements in support of his claim.  He has submitted 
a document on possible etiologies of multiple myeloma in 
support of his claim.  The veteran has not alleged any 
prejudice in the development of his claim due to the timing 
or content of notice in this case.  He has effectively 
participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The Board notes that 
the veteran was asked on several occasions to identify 
sources of private records but he did not.  VA treatment 
records were obtained and associated with the claims folder.  
The veteran submitted a document in regard to possible 
etiologies of his multiple myeloma and a statement from his 
ex-spouse.  He testified at a Travel Board hearing in July 
2007.  He was informed that his SMRs were missing and 
informed of the evidence, and types of evidence, he could 
submit that support his claim.  

Finally, the Board has considered whether a VA examination 
was required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  Id.

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
medical evidence of record does not establish the existence 
of disability in service.  Rather the first documentation of 
the multiple myeloma is 42 years after service.  The veteran 
has submitted general information about the possible causes 
of multiple myeloma; however, there is no competent evidence 
of record to link the diagnosis to the veteran's military 
service.  Thus, there is no requirement to obtain a VA 
medical examination in this case.  See McLendon, 20 Vet. App. 
at 85-86; see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (a veteran is required to show some causal 
connection between his disability and his military service). 

The Board finds that VA has complied, to the extent required, 
with the duty- to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e).




I.  Background

The veteran served on active duty from October 1955 to 
October 1958.  The veteran's SMRs are not on file and 
according to the record, were apparently destroyed in a 1973 
fire at the NPRC in St. Louis, Missouri.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  When a veteran's records have been 
destroyed, VA has an obligation to search for alternative 
records which support the veteran's case.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  The Board is also under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9  Vet. App. 46 (1996).  

The veteran submitted his original claim for VA disability 
compensation benefits in March 2005.  The veteran stated that 
he was receiving treatment for his multiple myeloma, 
identified as blood cancer, from the VA medical center (VAMC) 
in Omaha, Nebraska.  He did not identify any other source of 
treatment for the myeloma.

The veteran's DD 214 shows that he served as a teletype 
operator in service.  He also had two years and seven months 
of foreign service.  The DD 214 listed his unit at the time 
of discharge as the message center company of the 97th Signal 
Battalion, with his duty station with the 9th Chemical Depot.  

Associated with the claims folder are VA treatment records 
from the VAMC in Omaha, as well as the VAMC in Lincoln.  The 
records cover a period from November 2002 to November 2005.  
The records reflect that the veteran was originally diagnosed 
with multiple myeloma in April 2001.  The records also note 
that the veteran was seeing a private physician at that time 
and continued to see private physicians despite receiving 
care from VA.  The veteran never provided information 
regarding this private treatment or authorization for VA to 
obtain the records associated with the treatment.

The VA treatment records did not address the etiology of the 
veteran's multiple myeloma.  The veteran's military service 
was not mentioned in any light.

The veteran's claim was denied in November 2005.  The rating 
decision informed the veteran that he had not provide any 
evidence to show that his multiple myeloma was related to 
service.  The veteran perfected his appeal in June 2006.  He 
submitted a document that addressed possible causes of 
multiple myeloma.  The status of the document, i.e., 
treatise, article, was not identified.  The document said 
that no cause for the disease had been found to date.  The 
search for a cause had suggested possible associations 
between myeloma and a decline in the immune system, genetic 
factors, certain occupations, certain viruses, exposure to 
certain chemicals including Agent Orange, and exposure to 
radiation.  

The document went on to say that 99 percent of all cases were 
diagnosed in people over age 40 and more than 50 percent 
occurred in people over 71.  Finally, the document said that, 
"[b]ecause the peak age for multiple myeloma is among the 
elderly it is thought that susceptibility may increase with 
the aging process and the consequent reduction in immune 
surveillance of evolving cancer, or that myeloma may result 
from a lifelong accumulation of toxic insults or antigenic 
challenges."

The veteran submitted a statement from his ex-spouse in 
December 2006.  She said that they were married in 1959.  She 
said that, when they were first together, the veteran did 
talk about being stationed in Germany and that he worked at 
the 9th Chemical Company.  He worked in the office at the 
chemical warehouse.  She said that the veteran complained of 
headaches at that time and over the years but did not know 
their cause.  

The veteran testified at a Travel Board hearing in July 2007.  
He said he worked at the 9th Chemical Company for two years 
in Baumholder, Germany.  He was a teletype operator.  His job 
was to use the teletype machine to order parts and supplies 
for his unit.  He said that he worked in a facility where 55-
gallon drums were stored.  The veteran said he did not know 
what was in the drums but knew they contained chemicals.  The 
veteran referred to a VA physician and a private physician, 
Dr. Hutchins, as having told him that multiple myeloma was 
usually caused by chemical exposure of some kind.  He said 
they mentioned pesticides, rat poison, hair dye, and oil and 
gasoline products.  The veteran said that he worked in a 
meatpacking plant after service.  He stated that he was not 
exposed to chemicals on the job.  The veteran's 
representative stated that they were trying to get a 
statement from one of the veteran's physicians that would 
relate the veteran's development of multiple myeloma to 
exposure in service.  

The veteran was asked if he was ever knowingly exposed to 
chemicals as a result of a spill in service and he replied in 
the negative.  He said that they did not wear protective 
suits around the drums.  He did not recall any area of the 
warehouse where old or damaged drums were kept.  The veteran 
was also asked if he was exposed to any petroleum products, 
or anything like that in service.  He said that he was not.  
Finally, it was noted that the veteran's SMRs were destroyed.  
He was asked if there might have been anything in the SMRs 
that would be relevant to his claim.  The veteran responded 
that he never went to sick call.

The Board notes that the veteran made reference to attempting 
to obtain a medical statement in support of his claim at the 
time of his hearing.  The veteran has not submitted any 
additional evidence in the period subsequent to the hearing.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has not provided any medical evidence of 
treatment for his multiple myeloma prior to April 2001, 
approximately 42 years after service.  The VA treatment 
records note that he was diagnosed at that time.  In light of 
the missing SMRs the veteran was asked to provide alternative 
evidence of his being treated in service or after his 
discharge for symptoms related to his myeloma.  He did not 
provide such evidence.

The VA medical records document current treatment for 
multiple myeloma but do not relate it to the veteran's 
military service.

The veteran is competent to provide lay evidence of his 
symptoms in service.  However, this case does not involve 
symptoms in service.  Rather it involves the veteran's 
alleged exposure to something in service, predominantly 
chemicals, and his development of multiple myeloma 42 years 
later.  The veteran is not competent to provide a diagnosis 
or relate any current disorder to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The veteran believes he may have been exposed to chemicals in 
service as a result of his duties at a warehouse.  However, 
assuming arguendo such exposure, he has not provided any 
evidence to link his multiple myeloma to such exposure.  The 
veteran provided a document that offered a range of 
possibilities of an etiology for having multiple myeloma.  
The material submitted by the veteran does not address his 
type of alleged exposure and what could be expected in his 
case as a result of his exposure.  As such, the material is 
too general to provide competent evidence in this case.  See 
generally Libertine v. Brown, 9 Vet. App. 521 (1996); Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).

In the absence of competent evidence that links the veteran's 
multiple myeloma to his military service, service connection 
must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for multiple myeloma.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).


ORDER

Entitlement to service connection for multiple myeloma is 
denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


